EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Lewis on 01/22/2021.

The application has been amended as follows: 
1-26.	(Canceled)
27.	(Currently Amended) A method comprising:
assigning a first caregiver to a patient upon the patient being admitted to a first care facility;
assigning a patient sensor package to the patient, wherein the patient sensor package is configured to connect to a first care operations service suite associated with the first care facility via a first network;
automatically configuring the patient sensor package to send patient data to the first care operations service suite based on a set of care facility policies associated with the first care facility, and according to caregiver settings associated with the first caregiver;

determining that the patient has transferred from the first care facility to a second care facility;
automatically reconfiguring the patient sensor package to connect via a second network to a second care operations service suite associated with the second care facility; 
automatically assigning a second caregiver associated with the second care facility to the patient;
automatically configuring the patient sensor package to send the patient data to the second care operations service suite based on a set of care facility policies associated with the second care facility, and according to caregiver settings associated with the second caregiver; and
presenting sensor data to at least one of a first remote computing device associated with the first caregiver or a second remote computing device associate with the second caregiver.
28.	(Canceled)
29.	(Previously Presented) The method of claim 27, further comprising:
discharging the patient from the second care facility and disabling the patient sensor package.
30.	(Currently Amended) The method of claim 27, further comprising:
the second remote computing device associated with the second caregiver.
31.	(Previously Presented) The method of claim 27, further comprising:
sending the patient data to a remote computing device associated with a family member user authorized by the patient to participate in the patient’s care; and
facilitating audio, audio/visual, and text communication between the remote computing device associated with the family member user and the second caregiver.
32.	(New) The method of claim 27, wherein the first remote computing device comprises an administrator workstation, and wherein the administrator workstation is configured to access an operations service suite for allowing an administrator user to enroll, admit, transfer, or discharge the patient via a care operations service suite.
33.	(New) The method of claim 27, wherein the first remote computing device comprises a personal computing device accessed by a family member user, and wherein the personal computing device is configured to access a care operations service suite for allowing the family member user to track patient information, monitor the patient via the patient sensor package, and communicate with the second remote computing device associated with the second caregiver.
34.	(New) A patient monitoring system comprising:
a patient sensor package configured to track patient information; and
a computing element for executing a care operations service suite, wherein the care operations service suite is configured to:

assign a patient sensor package to the patient, wherein the patient sensor package is configured to connect to a first care operations service suite associated with the first care facility via a first network;
automatically configure the patient sensor package to send patient data to the first care operations service suite based on a set of care facility policies associated with the first care facility, and according to caregiver settings associated with the first caregiver;
receive patient data from the patient sensor package via the first network and storing the patient data in a database associated with the first care operations service suite;
determine that the patient has transferred from the first care facility to a second care facility;
automatically reconfigure the patient sensor package to connect via a second network to a second care operations service suite associated with the second care facility; 
automatically assign a second caregiver associated with the second care facility to the patient;
automatically configure the patient sensor package to send the patient data to the second care operations service suite based on a set of care facility policies associated with the second care facility, and according to caregiver settings associated with the second caregiver; and

35.	(New) The patient monitoring system of claim 34, wherein the second remote computing device comprises an administrator workstation or a caregiver workstation.
36.	(New) The patient monitoring system of claim 35, wherein the administrator workstation is configured to access an operations service suite for allowing an administrator user to enroll, admit, transfer, or discharge the patient via the care operations service suite.
37.	(New) The patient monitoring system of claim 35, wherein the caregiver workstation is configured to access the care operations service suite for allowing a caregiver to track patient information, monitor the patient via the patient sensor package, and communicate with the patient via the patient sensor package.
38.	(New) The patient monitoring system of claim 34, wherein the first remote computing device comprises a personal computing device accessed by a family member user.
39.	(New) The patient monitoring system of claim 38, wherein the personal computing device is configured to access the care operations service suite for allowing the family member user to track patient information, monitor the patient via the patient sensor package, and communicate with the second remote computing device associated with the second caregiver.

an embedded computer with memory and processing capability;
a number of sensors measuring body functions and indicators relevant to health;
a number of communication interfaces with both wired and wireless connectivity;
a number of user interfaces with audio/visual and haptic connectivity; and
an application suite supporting automatic collection of sensor information by the care
operations service suite.
41.	(New) The patient monitoring system of claim 40, wherein the application suite further supports audio, audio/visual, and text communication between the patient and a caregiver.
42.	(New) The patient monitoring system of claim 40, wherein the patient sensor package is disposed in a wristwatch, chestband, headband, choker, necklace, sash, vest, hat, belt, armband, sock, glove, or pendant.

a care operations message server interacting with patient sensor packages and configured to provide message services corresponding to the patient sensor packages, wherein the messaging services provides information related to a configuration, connection, location, sensor, or presentation manager for the patient sensor packages;
a care operations web server interacting with users and configured to provide portal web services to administrator, caregiver, patient, or family member users; and
a management server interacting with system managers and configured to provide log, data backup, software update, file transfer, command-line, or graphical control management services.
44.	(New) The patient monitoring system of claim 43, wherein the care operations service suite further comprises a communications gateway or an external information database gateway.
45.	(New) The patient monitoring system of claim 43, wherein the care operations service suite further comprises an autonomous data analysis and application support platform that provides notification and action initiation, diagnostic event correlation, and diagnostic trend detection capabilities.
46.	(New) The patient monitoring system of claim 43, wherein the computing element for executing the care operations service suite comprises shared computing elements in a virtual private cloud provided by a HIPAA-compliant public cloud service, and accessed via the Internet.

48.	(New) The patient monitoring system of claim 43, wherein the computing element for executing the care operations service suite comprises shared computing elements in a private cloud located in a corporate data center and is accessed via a virtual private network.


Reasons for Allowance
Claims 27 and 29-48 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The cited prior arts alone or in combination does not teach “determining that the patient has transferred from the first care facility to a second care facility; automatically reconfiguring the patient sensor package to connect via a second network to a second care operations service suite associated with the second care facility; automatically assigning a second caregiver associated with the second care facility to the patient;
automatically configuring the patient sensor package to send the patient data to the second care operations service suite based on a set of care facility policies associated with the second care facility, and according to caregiver settings associated with the second caregiver; and presenting sensor data to at least one of a first remote computing device associated with the first caregiver or a second remote computing device associate with the second caregiver.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AN T NGUYEN/Primary Examiner, Art Unit 2683